Title: To James Madison from James Simpson, 13 July 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 13 July 1805, Tangier. No. 98. “With this I beg leave to lay before you copy of No. 96 and triplicate of No. 97. We have not had any intelligence of the Emperors Frigate Maimona since her departure from Sallé Roads; there appears a probability she may have been sent to England as no advices have been received from His Majestys Agents there, since they left Lisbon. A Gentleman in London writes me the 3d June that those Men had been looking out for some armed Vessels to purchase, that they had offered £4000 Stg for one, but that he did not know of their having at that time agreed for any. I am satisfied it was expected when they went from hence they would have done more than they have, with such a sum of money in their hands it is astonishing they have not. The difficulty appears to lay in finding Armed Vessels of a Construction and draft of Water suitable for the Bar Harbours of Larach and Sallé, where sharp built Vessels would be in constant danger at passing.
          “At Tetuan the two Row Gallies are getting ready for Sea, but the Chief exertions there are applied to finishing a Xebeque to mount sixteen Guns, in order to its being sent to Sea the soonest possible: this Vessel has been hastily built and was lately put in the Water. A quantity of Sail cloth—Cordage and six Brass four pounders were sent from hence three days ago for her.
          “You will no doubt have been advised from Spain the frequency with which the Privateers of that Nation have of late carried to their Ports Vessels of The United States, under the most frivolous pretexts. I have often the mortification of seeing them detained in the Straits and sent to Port by the Cruizers of Tariffa and Algeziras. It appears to me highly probable that had but one or two Vessels of War been left on this Station, these Privateers would have acted with more circumspection. I have not heard from Commodore Barron or his Squadron since the Siren went up with the Ann Storeship. Mr Gavino in his Letter to me of the 5h Inst. observes that neither the Gun Vessel No. 7 or any of the Mortar Brigs had then reached Gibraltar, nor have I seen any Vessel of that description pass up since.
          “Alcayde Hashash is still here, I never am with him without his touching on subject of the Meshouda and expressing His Majestys desire to send her home. In a late conversation he remarked the time was far past before which the Emperour was given to understand Peace would take place between The United States and Tripoly; he said the Ship would soon become totally useless and if so that it would be a means of fixing in Muley Solimans mind a lasting motive of disgust.
          “That may probably be the case, since these people only allow themselves to view matters of such a Nature, on that side suits them. I know the Ship is suffering much because no care whatever has been taken of her since she was put in Larach River in October 1803. My Friend there lately assured me her Copper was geting loose and some of it in a state of dropping off. Whilst this ill fated Vessel remains in this Country we shall have constantly rancorous reflections respecting her. I wish to God the day was arrived when she might be sent from hence. In the course of the last ten days we have had a variety of Reports from Fez on subject of an incursion made by the Arabs of this Country into the Algerine Dominions near the East end of the Atlas; that such an occurrence has happened there is no doubt, but the particulars we have yet received are too vague to be given to you in detail.
          “The affair does not appear to have been sanctioned by Muley Soliman, but the unauthorised act of his people to avenge Injuries Done to a Sheriff of this Country near Mascara when on a Journey towards Mecca some Months ago, and for satisfaction of which he had applied in Vain to the Governour of Oran. The Imperial Ambassador returned from Court on Friday last after having accomplished the busyness he went upon; himself and some of his Suite lay dangerously ill of Inflamatory Fevers, occasioned no doubt by the excessive heat of the Weather they experienced on their Journey.
          “The Swedish Consul arrived here the 6h Inst from Stockholm, last from Lisbon in the Schooner Andromeda of Boston, bringing Forty thousand dollars for the last two years Subsidy from his Nation to Muley Soliman. Denmark is in arrear for the same time. The Andromeda has gone on to Mogadore in quest of a Cargo of Mules, or produce of this Country, being the first Vessel of the United States has attempted any Trade in this Empire since better than twenty Months back. I beg leave to mention that the Bill of Seven hundred and sixty dollars sixty nine Cents drawn by me the 4h November 1803 for ballance of the Amount of Extra disbursements stated the 2d that Month, has layen over untill now; in the first instance because Mr Humphry could not find an opportunity of passing it and latterly because of his death. That Bill will now pass into Mr Gavinos hands, who will recover the ballance due to me thereon. I therefor beg you will please direct its being paid.”
        